Opinion by
Mr. Justice Green,
The master found that the plaintiff was arrested upon proceedings by warrant of arrest under the act of July 12, 1842, abolishing imprisonment for debt: that the fraud alleged against him was that he represented himself to be a person of full age to certain merchants of whom he had purchased goods upon credit and thereby obtained the goods and thereafter refused to pay for them on the ground that he was a minor and not responsible for them. The master also finds that upon the *541hearing of the complaint before the judge who granted the warrant a postponement of the further proceedings was ordered until June 16, 1884, and that on the 14th of June, 1884, Williams while under arrest as aforesaid executed and delivered to the defendant who was his attorney at law in the case, a deed of general and voluntary assignment of all his property, real, personal and mixed for the benefit of his creditors: That the assignee duly recorded the deed, had the property appraised, gave the proper bond as assignee, took possession of the personal property assigned, or a great part of it, converted it into money, and also collected certain accounts due to the assignor. The master further finds that upon giving the deed of assignment the plaintiff was discharged from arrest by the judge who heard the cause and also that the plaintiff was at the time he executed the deed of assignment under twenty-one years of age. We regard these findings as entirely sufficient to show that the plaintiff obtained his discharge by availing himself of the provisions of the 13th and subsequent sections of the act of 1842 which regulate the proceedings for obtaining a discharge by insolvent debtors. The only serious question in the case therefore is the validity of the deed of assignment thus executed. We can see no reason why it is not an entirely valid and binding instrument. It was given in the course of a judicial proceeding to which the plaintiff was lawfully subject notwithstanding his minoriiy.
By means of a decree obtained at his instance, and the fruits of which he accepted and enjoyed, he procured his discharge from arrest by executing a deed of assignment for the benefit of his creditors in strict accordance with the law. That law is applicable to all persons alike who become subject to its provisions. The plaintiff was not bound to avail himself of those provisions. He could have remained under arrest. But when he invoked the aid of the law to be extricated from his position he must necessarily do those things which the law requires to be done in order to get the benefit of its provisions. The act of 1842 makes no distinction of persons in describing those who may obtain its benefits. It expressly says that “ Any person committed as above provided etc. may present a petition to the court of common pleas of the county in which he shall be im*542prisoned, or in which the said suit is pending or to the judge thereof, praying that he may assign his property and have the benefit of the provisions of this act.”
There is no limitation in the act which excludes persons under disabilities. “ Any person ” means every person. If persons who are minors should be excluded by reason of their disability to make contracts, they would be deprived of the benefits of the act, and that would be a hardship to which they ought not to be subject without express words of exclusion. There are no such words in the act and of course we cannot put them there. When therefore the act extends its benefits to all persons it must be held to confer capacity to make the necessary deed of assignment by which alone those benefits can be obtained: There is no straining of the law in putting upon it tins construction. It is a perfectly familiar principle that, “ a saving from the operation of statutes for disabilities must be expressed or it does not exist:” Warfield v. Fox, 53 Pa. 382. “A law general in its nature binds minors and femmes covert, and there is a multitude of statutes by winch the rights of such persons are affected though they are not specifically named.” To the same effect are Hunt v. Wall, 75 Pa. 413; Cochran v. Young, 104 Pa. 333; Broe v. Boyle, 108 Pa. 76; and many other cases. In the ease of The People v. Mullin, 25 Wendell, 698, the precise question was before the Supreme Court of New York under a statute “relative to voluntary assignments by a debtor imprisoned in execution in civil cases, 2 R. S. 31.” It was said by the Chief Justice, “that an infant as well as an adult was entitled to the benefit of the act which is general in its terms, viz: ‘ every person, may at any time petition ’ etc. Besides the relief from imprisonment being so highly beneficial to the petitioner his act in making an assignment must in law be regarded as valid notwithstanding his nonage.”
We are clearly of opinion that the deed of assignment in the present case was in no sense invalid on account of the minority of the assignor at the time of its execution. The assignments of error are all sustained. It is obvious however that an account' should be filed by the assignee. As he avers his entire willingness to do so and as we hold the deed of assignment to be a *543valid instrument, it will be his duty to file an account without further delay.
The decree of the court below is reversed at the cost of the appellee, and it is ordered that the defendant file an account of his trust, the costs of this proceeding to be paid by the appellee.